 

Case 1:18-cr-00509-GBD Document 583 Filed 06/08/20 Page 1 of 1

 

 

    

 

 

 

 

 

UNITED STATES DISTRICT COURT ‘i. SDNY
SOUTHERN DISTRICT OF NEW YORK Po MENT
roams ee sense sees eee seen eee Spt SS ONECALLY FILED
UNITED STATES OF AMERICA, PP eR
DP ARE. + dD: JUN 08-25
-against- PL
IGOR STASOVKITY; NIKOLAY TUPIKIN; : ORDER
MAXIM SUVERIN; GANISHER BIDJIEV;
FARIDA RADJABOVA, : 18 Crim. 509 (GBD)
Defendants. :
we ee ee ee ee eee ee x

GEORGE B. DANIELS, District Judge:
The June 4, 2020 status conference is adjourned to September 9, 2020 at 10:00 a.m. The
parties are ordered to submit a letter, at least 30 days prior to the next conference date, updating

this Court on the status of each case and any potential dispositions.

Dated: June 3, 2020
New York, New York
SO ORDERED.

Gage B Does

ORGEJB. DANIELS
ITED STATES DISTRICT JUDGE

 
